TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00646-CV


                                         C. O., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 21ST DISTRICT COURT OF LEE COUNTY, NO. 16,773,
           THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant C.O. (the mother) appeals from the district court’s order terminating

her parental rights to her one-year-old son, A.H. (the child). The district court terminated the

mother’s parental rights following a bench trial.

               At trial, the Department presented evidence that the mother had tested positive for

methamphetamines in June and August 2018, while she was pregnant with the child. Based on

the positive drug tests, as well as an admission by the mother that she and the father of the child

had sold methamphetamines prior to the child’s birth, the Department filed this suit for

protection of the child. 1 While the case was ongoing, the mother was charged with criminal

trespass and fraudulent use of identifying information. She pleaded guilty to both charges and



       1 The suit was brought against both parents. However, prior to trial, the father voluntarily
relinquished his parental rights to the child.
was sentenced to eight months in jail. 2 After the mother got out of jail, she tested negative for

methamphetamines. However, the mother later tested positive for methamphetamines on June

14 and 28, 2019.         During the mother’s testimony, she denied that she had used

methamphetamines after her release from jail but admitted to using cocaine while the case was

ongoing.

               There was also evidence presented that while the mother was in jail, she had been

diagnosed with bipolar disorder and psychotic depression. The mother did not agree with these

diagnoses and refused to take medication to treat them. However, when asked if she had “issues

with rage and getting very, very angry,” the mother testified, “Yes, I do,” and she also agreed

that on occasion, she would “just snap and do things” that she would later regret.              The

Department also presented evidence that the mother had failed to comply with the terms of her

family service plan, including failing to complete a drug-and-alcohol assessment, failing to

submit to a psychiatric evaluation, failing to complete individual counseling sessions with a

psychiatrist, and failing to complete protective-parenting classes. Additionally, the mother had

missed five scheduled visits with the child.

               The child is currently placed with a foster family. The Department presented

evidence that the child has bonded with the foster family, that the foster family provides a stable

home for the child, that the Department has no concerns regarding the care the child is receiving

in the foster home, and that the Department’s goal for the child is adoption by the foster parents.




       2 The mother had an extensive criminal history dating back to 2006. The Department
entered into evidence eighteen exhibits, all of which were either judgments of conviction, orders
placing the mother on community supervision, or orders revoking the mother’s community
supervision. Additionally, in September 2019, shortly before the termination case went to trial,
the mother was arrested for assault.
                                                 2
               At the conclusion of trial, the district court found that termination of the mother’s

parental rights was in the best interest of the child and that the mother had: (1) engaged in

conduct or knowingly placed the child with persons who engaged in conduct which endangered

the physical or emotional well-being of the child; and (2) failed to comply with the provisions of

a court order that specifically established the actions necessary for the mother to obtain the return

of the child. See Tex. Fam. Code § 161.001(b)(1)(E), (O), (2). This appeal followed.

               The mother’s court-appointed counsel on appeal has filed an Anders brief,

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S.
738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use

of Anders procedure in appeals from termination of parental rights because it “strikes an

important balance between the defendant’s constitutional right to counsel on appeal and

counsel’s obligation not to prosecute frivolous appeals” (citations omitted)). The brief meets the

requirements of Anders by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v.

Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin

2005, pet. denied). The mother’s counsel has certified to this Court that he has provided the

mother with a copy of the Anders brief and informed her of her right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80, 109 S.

Ct. 346, 102 L. Ed. 2d 300 (1988); Taylor, 160 S.W.3d at 647. We have reviewed the entire

record, including the Anders brief submitted on the mother’s behalf. We have found nothing in

the record that might arguably support an appeal, and we agree with counsel that the appeal is

                                                  3
frivolous. Accordingly, we affirm the district court’s order terminating the mother’s parental

rights. 3



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Affirmed

Filed: January 24, 2020




           Counsel’s obligation to the mother has not yet been discharged. See In re P.M., 520
            3
S.W.3d 24, 27 (Tex. 2016) (per curiam). If the mother, after consulting with counsel, desires to
file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27-28.
                                                4